Citation Nr: 1760843	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-46 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss and tinnitus.  Specifically, he asserts his military occupational specialty was pharmacist and he was exposed to daily noise of aircrafts landing and taking off near the aid station as well as assisting with the transport of patients to higher medical levels.  He also has experienced tinnitus since exposure to acoustic trauma.  Based on his service, he requests a VA examination to provide an etiology opinion of his hearing loss and tinnitus.  

The Board notes his DD Form 214 lists his Army military occupational specialty as 1859, which as reflected on the website The Military Yearbook Project is a chief pharmacy technician.  See https://militaryyearbookproject.com/references/old-mos-codes/korean-war-era/army-mos-codes-korean-war-era.  

While the RO requested treatment records from the VA medical center in St. Louis in December 2011, in February 2012 the St. Louis VA indicated there were no treatment records available for the Veteran.  However, the incorrect social security number was identified by the St. Louis VA.  Therefore, another request for current VA treatment records is necessary.  

Thereafter, as there is competent lay evidence of manifestations of hearing loss and tinnitus during and since service, the Board finds the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed bilateral hearing loss and tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the record all VA treatment records from St. Louis, ensuring the correct social security number is identified.  

2.  Then schedule the Veteran for a VA audiological examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The complete claims file, including a copy of this remand, should be provided to the examiner.  The examiner must note in the examination report that the complete claims file was in fact made available for review in conjunction with the examination.  Then, the examiner should opine whether the Veteran has bilateral hearing loss and tinnitus, and if so, is it at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to service. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above and any other development deemed necessary, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

